


110 HR 3321 IH: To update the 
U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3321
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. Hoekstra (for
			 himself, Mr. Boehner,
			 Mr. Blunt, and
			 Mr. Putnam) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To update the Foreign Intelligence Surveillance
		  Act of 1978, and for other purposes.
	
	
		1.Additional procedure for
			 authorizing certain acquisitions of foreign intelligence
			 informationThe
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1801 et seq.) is amended by inserting after section 105 the following:
			
				105A.Clarification of electronic surveillance of persons outside
		  the United StatesNothing in the definition of electronic
				surveillance under section 101(f) shall be construed to encompass surveillance
				directed at a person reasonably believed to be located outside of the United
				States.
				105B.Additional procedure for authorizing
		  certain acquisitions concerning persons located outside the United
		  States(a)In
				generalNotwithstanding any
				other law, the Director of National Intelligence and the Attorney General, may
				for periods of up to one year authorize the acquisition of foreign intelligence
				information concerning persons reasonably believed to be outside the United
				States if the Director of National Intelligence and the Attorney General
				determine, based on the information provided to them, that—
						(1)there are
				reasonable procedures in place for determining that the acquisition of foreign
				intelligence information under this section concerns persons reasonably
				believed to be located outside the United States, and such procedures will be
				subject to review of the Court pursuant to section 105C of this act;
						(2)the acquisition
				does not constitute electronic surveillance;
						(3)the acquisition
				involves obtaining the foreign intelligence information from or with the
				assistance of a communications service provider, custodian, or other person
				(including any officer, employee, agent, or other specified person of such
				service provider, custodian, or other person) who has access to communications,
				either as they are transmitted or while they are stored, or equipment that is
				being or may be used to transmit or store such communications;
						(4)a significant
				purpose of the acquisition is to obtain foreign intelligence information;
				and
						(5)the minimization
				procedures to be used with respect to such acquisition activity meet the
				definition of minimization procedures under section 101(h).
						This
				determination shall be in the form of a written certification, under oath,
				supported as appropriate by affidavit of appropriate officials in the national
				security field occupying positions appointed by the President, by and with the
				consent of the Senate, or the Head of any Agency of the Intelligence Community,
				unless immediate action by the Government is required and time does not permit
				the preparation of a certification. In such a case, the determination of the
				Director of National Intelligence and the Attorney General shall be reduced to
				a certification as soon as possible but in no event more than 72 hours after
				the determination is made.(b)Specific place
				not requiredA certification under subsection (a) is not required
				to identify the specific facilities, places, premises, or property at which the
				acquisition of foreign intelligence information will be directed.
					(c)Submission of
				certificationThe Attorney General shall transmit as soon as
				practicable under seal to the court established under section 103(a) a copy of
				a certification made under subsection (a). Such certification shall be
				maintained under security measures established by the Chief Justice of the
				United States and the Attorney General, in consultation with the Director of
				National Intelligence, and shall remain sealed unless the certification is
				necessary to determine the legality of the acquisition under section
				105B.
					(d)Minimization
				proceduresAn acquisition under this section may be conducted
				only in accordance with the certification of the Director of National
				Intelligence and the Attorney General, or their oral instructions if time does
				not permit the preparation of a certification, and the minimization procedures
				adopted by the Attorney General. The Director of National Intelligence and the
				Attorney General shall assess compliance with such procedures and shall report
				such assessments to the Permanent Select Committee on Intelligence of the House
				of Representatives and the Select Committee on Intelligence of the Senate under
				section 108(a).
					(e)DirectiveWith
				respect to an authorization of an acquisition under section 105B, the Director
				of National Intelligence and Attorney General may direct a person to—
						(1)immediately
				provide the Government with all information, facilities, and assistance
				necessary to accomplish the acquisition in such a manner as will protect the
				secrecy of the acquisition and produce a minimum of interference with the
				services that such person is providing to the target; and
						(2)maintain under
				security procedures approved by the Attorney General and the Director of
				National Intelligence any records concerning the acquisition or the aid
				furnished that such person wishes to maintain.
						(f)CompensationThe
				Government shall compensate, at the prevailing rate, a person for providing
				information, facilities, or assistance pursuant to subsection (e).
					(g)Failure To
				complyIn the case of a failure to comply with a directive issued
				pursuant to subsection (e), the Attorney General may invoke the aid of the
				court established under section 103(a) to compel compliance with the directive.
				The court shall issue an order requiring the person to comply with the
				directive if it finds that the directive was issued in accordance with
				subsection (e) and is otherwise lawful. Failure to obey an order of the court
				may be punished by the court as contempt of court. Any process under this
				section may be served in any judicial district in which the person may be
				found.
					(h)Review of
				petitions(1)(A)A person receiving a
				directive issued pursuant to subsection (e) may challenge the legality of that
				directive by filing a petition with the pool established under section
				103(e)(1).
							(B)The presiding judge designated
				pursuant to section 103(b) shall assign a petition filed under subparagraph (A)
				to one of the judges serving in the pool established by section 103(e)(1). Not
				later than 48 hours after the assignment of such petition, the assigned judge
				shall conduct an initial review of the directive. If the assigned judge
				determines that the petition is frivolous, the assigned judge shall immediately
				deny the petition and affirm the directive or any part of the directive that is
				the subject of the petition. If the assigned judge determines the petition is
				not frivolous, the assigned judge shall, within 72 hours, consider the petition
				in accordance with the procedures established under section 103(e)(2) and
				provide a written statement for the record of the reasons for any determination
				under this subsection.
							(2)A judge considering a petition to
				modify or set aside a directive may grant such petition only if the judge finds
				that such directive does not meet the requirements of this section or is
				otherwise unlawful. If the judge does not modify or set aside the directive,
				the judge shall immediately affirm such directive, and order the recipient to
				comply with such directive.
						(3)Any directive not explicitly modified
				or set aside under this subsection shall remain in full effect.
						(i)AppealsThe
				Government or a person receiving a directive reviewed pursuant to subsection
				(h) may file a petition with the Court of Review established under section
				103(b) for review of the decision issued pursuant to subsection (h) not later
				than 7 days after the issuance of such decision. Such court of review shall
				have jurisdiction to consider such petitions and shall provide for the record a
				written statement of the reasons for its decision. On petition for a writ of
				certiorari by the Government or any person receiving such directive, the record
				shall be transmitted under seal to the Supreme Court, which shall have
				jurisdiction to review such decision.
					(j)ProceedingsJudicial
				proceedings under this section shall be concluded as expeditiously as possible.
				The record of proceedings, including petitions filed, orders granted, and
				statements of reasons for decision, shall be maintained under security measures
				established by the Chief Justice of the United States, in consultation with the
				Attorney General and the Director of National Intelligence.
					(k)Sealed
				petitionsAll petitions under this section shall be filed under
				seal. In any proceedings under this section, the court shall, upon request of
				the Government, review ex parte and in camera any Government submission, or
				portions of a submission, which may include classified information.
					(l)LiabilityNotwithstanding
				any other law, no cause of action shall lie in any court against any person for
				providing any information, facilities, or assistance in accordance with a
				directive under this section.
					(m)Retention of
				directives and ordersA directive made or an order granted under
				this section shall be retained for a period of not less than 10 years from the
				date on which such directive or such order is
				made.
					.
		2.Submission to
			 court review and assessment of proceduresThe Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is further amended
			 by inserting after section 105B the following:
			
				105C.Submission to court review of procedures(a)No later than 120 days after the date of
				the enactment of this section, the Attorney General shall submit to the Court
				established under section 103(a), the procedures by which the Government
				determines that acquisitions conducted pursuant to section 105B do not
				constitute electronic surveillance. The procedures submitted pursuant to this
				section shall be updated and submitted to the Court on an annual basis.
					(b)No later than 180
				days after the date of the enactment of this section, the court established
				under section 103(a) shall assess the Government’s determination under section
				105B(a)(1) that those procedures are reasonably designed to ensure that
				acquisitions conducted pursuant to section 105B do not constitute electronic
				surveillance. The courts review shall be limited to whether the Government's
				determination is clearly erroneous.
					(c)If the court
				concludes that the determination is not clearly erroneous, it shall enter an
				order approving the continued use of such procedures. If the court concludes
				that the determination is clearly erroneous, it shall issue an order directing
				the Government to submit new procedures within 30 days or cease any
				acquisitions under section 105B that are implicated by the court's
				order.
					(d)The Government may
				appeal any order issued under subsection (c) to the court established under
				section 103(b). If such court determines that the order was properly entered,
				the court shall immediately provide for the record a written statement of each
				reason for its decision, and, on petition of the United States for a writ of
				certiorari, the record shall be transmitted under seal to the Supreme Court of
				the United States, which shall have jurisdiction to review such decision. Any
				acquisitions affected by the order issued under subsection (c) of this section
				may continue during the pendency of any appeal, the period during which a
				petition for writ of certiorari may be pending, and any review by the Supreme
				Court of the United
				States.
					.
		3.Reporting to
			 CongressThe Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is
			 further amended by inserting after section 105C the following:
			
				105D.Reporting to CongressOn a semi-annual basis the Attorney General
				shall inform the Select Committee on Intelligence of the Senate, the Permanent
				Select Committee on Intelligence of the House of Representatives, the Committee
				on the Judiciary of the Senate, and the Committee on the Judiciary of the House
				of Representatives, concerning acquisitions under this section during the
				previous six-month period. Each report made under this section shall
				include—
					(1)a description of
				the incidents of noncompliance with a directive issued by the Attorney General
				and the director of national intelligence under section 105B to include—
						(A)incidents of
				noncompliance by an element of the Intelligence Community with guidelines or
				procedures established for determining that the acquisition of foreign
				intelligence authorized by the Attorney General and Director of National
				Intelligence concerns persons reasonably to be outside the United States;
				and
						(B)incidents of
				noncompliance by a specified person to whom the Attorney General and Director
				of National Intelligence issue a directive under this section; and
						(2)the number of
				certifications and directives issued during the reporting
				period.
					.
		4.Technical
			 amendment and conforming amendments
			(a)Section 103(e) of
			 the Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1801 et seq.) is amended—
				(1)in
			 paragraph (1), by striking 501(f)(1) and inserting
			 105B(h) or 501(f)(1); and
				(2)in paragraph (2),
			 by striking 501(f)(1) and inserting 105B(h) or
			 501(f)(1).
				(b)Table of
			 contentsThe table of contents in the first section of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1801 et seq.) is amended by inserting after the item relating to section 105
			 the following:
				
					
						105A. Clarification of electronic
				surveillance of persons outside the United States.
						105B. Additional procedure for authorizing
				certain acquisitions concerning persons located outside the United States.
				
						105C. Submission to court review of
				procedures.
						105D. Reporting to
				Congress.
					
					.
			5.Liability
			 defense
			(a)In
			 generalNotwithstanding any
			 other law, and in addition to the immunities, privileges, and defenses provided
			 by any other source of law, no action shall lie or be maintained in any court,
			 and no penalty, sanction, or other form of remedy or relief shall be imposed by
			 any court or any other body, against any person for the alleged provision to an
			 element of the intelligence community of any information (including records or
			 other information pertaining to a customer), facilities, or any other form of
			 assistance, during the period of time beginning on September 11, 2001, and
			 ending on the date that is the effective date of this Act, in connection with
			 any alleged classified communications intelligence activity that the Attorney
			 General or a designee of the Attorney General certifies, in a manner consistent
			 with the protection of State secrets, is, was, would be, or would have been
			 intended to protect the United States from a terrorist attack. This section
			 shall apply to all actions, claims, or proceedings pending on or after the
			 effective date of this Act.
			(b)JurisdictionAny
			 action or claim described in subsection (a) that is brought in a State court
			 shall be deemed to arise under the Constitution and laws of the United States
			 and shall be removable pursuant to section 1441 of title 28, United States
			 Code.
			(c)DefinitionsIn
			 this section:
				(1)Intelligence
			 communityThe term intelligence community has the
			 meaning given the term in section 3(4) of the National Security Act
			 of 1947 (50 U.S.C. 401a(4)).
				(2)PersonThe
			 term person has the meaning given the term in section 2510(6) of
			 title 18, United States Code.
				6.Effective date;
			 transition procedures
			(a)Except as
			 otherwise provided, the amendments made by this Act shall take effect
			 immediately after the date of the enactment of this Act.
			(b)Notwithstanding
			 any other provision of this Act, any order in effect on the date of enactment
			 of this Act issued pursuant to the Foreign Intelligence Surveillance
			 Act of 1978 (50 U.S.C. 1801 et seq.) shall remain in effect until
			 the date of expiration of such order, and, at the request of the applicant, the
			 court established under section 103 (a) of such Act (50 U.S.C. 1803(a)) shall
			 reauthorize such order as long as the facts and circumstances continue to
			 justify issuance of such order under the provisions of the Foreign
			 Intelligence Surveillance Act of 1978, as in effect on the day
			 before the applicable effective date of this Act. The Government also may file
			 new applications, and the court established under section 103(a) of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1803(a)) shall enter orders granting such applications pursuant to such Act, as
			 long as the application meets the requirements set forth under the provisions
			 of such Act as in effect on the day before the effective date of this Act. At
			 the request of the applicant, the court established under section 103(a) of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1803(a)), shall extinguish any extant authorization to conduct electronic
			 surveillance or physical search entered pursuant to such Act. Any surveillance
			 conducted pursuant to an order entered under this subsection shall be subject
			 to the provisions of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.), as in effect on the day before the
			 effective date of this Act.
			
